Citation Nr: 1014856	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder, to include the right knee.

2.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) from June 10, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to April 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  The 
issue of service connection for a psychiatric disorder was 
granted while the case was in remand status.  That is a 
complete grant of the benefits as to that issue.

The Board notes that the November 2007 decision adjudicated 
the Veteran's claim for an increased initial rating for GERD 
for the period from October 20, 2003 through June 9, 2004 
remanding the period thereafter for further development.  
Thus, the issue is as indicated on the cover page.

The Board notes that the Veteran claimed in a December 2009 
letter that he wished to claim a disability regarding 
problems with his hips and groin.   There issues are referred 
to the RO/AMC. 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right leg disorder, to include the right 
knee, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

The preponderance of the evidence indicates that from June 
10, 2004, the Veteran's GERD manifests in dysphagia, pyrosis, 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, which is productive of considerable impairment 
of health.  Symptoms of severe impairment of health have not 
been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for GERD 
have not been met from June 10, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic 
Code 7346 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
Veteran subsequently was granted service connection for GERD 
by a June 2004 rating decision with a notice of disagreement 
being filed during February 2005 with the initial evaluation.  
A letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in November 2007.  The claim was last readjudicated in 
November 2009.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and is aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

From June 10, 2004, the Veteran is assigned a 30 percent 
disability evaluation for GERD pursuant to 38 C.F.R. § 4.114, 
DC 7346 (2009).  It is contended by the Veteran that an 
increased rating is warranted.  As the Veteran expressed 
disagreement with the initial evaluations assigned, Fenderson 
v. West, 12 Vet. App. 119 (1999) is applicable. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under DC 7346, a 10 percent rating is warranted when there 
are two or more of the symptoms for the 30 percent evaluation 
of less severity.  A 30 percent evaluation is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted when there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114 (2009)

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran indicated in a 
letter received at the RO on June 10, 2004 that he had 
constant bloating and regurgitation of food.  (This was the 
date of the original increase to 30 percent.)

The Veteran indicated in a letter received at the RO during 
August 2004 that he still had reflux, just not as often and 
that he was slightly overweight after a lifetime of being 
underweight or in shape.

The Veteran submitted an endoscopy report dated July 2004.  
The impression was of a low normal lower esophageal sphincter 
resting pressure; otherwise normal study.  

An October 2004 VA treatment note indicates that the Veteran 
minimal dysphagia with severe pyrosis.  The examiner 
indicated that the Veteran had gained 64 pounds during the 
previous 5 years.  

A January 2005 VA treatment note indicates that the Veteran 
was seen for his severe reflux disease.  The Veteran was 
still having heartburn when he ate late at night and pain in 
the sternal area radiating to the left shoulder when he had 
reflux.  

A January 2005 private endoscopy report indicates that the 
Veteran had a significant amount of acid reflux; with too few 
episodes of chest burning to correlate this symptom with 
reflux.  

A March 2006 VA treatment record indicates that the Veteran 
had developed diarrhea, crampy abdominal pain, and sometimes 
sudden loss of control.  The Veteran complained of pain which 
he felt was from his GERD at 4 out of 10.  

The Veteran had a VA examination during March 2006.  The 
Veteran indicated that he had severe regurgitation which 
prevented him from lying down; he could not bend over due to 
his stomach contents coming to his mouth; recurrent diarrhea 
with intermittent soft stool and fecal incontinence; no 
dysphagia; no pain when swallowing; occasional pyrosis; 
gastric pain on a daily basis; no hemoptysis; and occasional 
melena.  The examiner indicated that the Veteran had no 
anemia; was overweight, having gained 25 pounds in the 
previous year; with a diagnosis of severe gastroesophageal 
reflux disease.

A November 2007 private medical evaluation indicates that the 
Veteran had severe GERD, controlled on Omprazole.  

The Veteran was afforded a VA examination during May 2008.  
The Veteran denied dysphagia; admitted pyrosis once a day 
lasting all day at 8 out of 10 in severity; bilateral chest 
pain and throat pain lasting all day at 8 out of 10 in 
severity; substernal pain and bilateral arm pain lasting all 
day at 8 out of 10 in severity; no hematemesis or melena; 
reflux three to four times a week; regurgitation three to 
four times a week; nausea five to six times a week; the 
Veteran had not been hospitalized during the relevant period 
for GERD; with a severe effect on activities of daily living 
reported as symptoms were reported as frequent.  On objective 
examination, the Veteran had no abdominal tenderness; normal 
abdominal bowel sounds; no hepatosplenectomy; no masses or 
bruits; the Veteran's general health appeared good; no 
evidence of nutritional deficits were noted; no significant 
weight loss or weight gain; and no signs of anemia.

The Board finds that the preponderance of the evidence 
indicates that the Veteran's GERD symptoms meet the criteria 
for the 30 percent disability evaluation for the period in 
question.  In this regard, the evidence indicates that the 
Veteran's GERD manifests in dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which is productive of considerable impairment of 
health.  However, the evidence does not show material weight 
loss, hematemesis or melena with moderate anemia; or symptom 
combinations productive of severe impairment of health.  The 
Board additionally observes that the evidence of record shows 
weight gain rather than weight loss and objective testing did 
not indicate anemia during the relevant period.  Thus, the 
Board finds that the 30 percent rating best captures the 
Veteran's current GERD disability.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the GERD.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 30 percent for GERD from 
June 10, 2004 is denied.


REMAND

The Board's November 2008 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, the Board's remand orders were not fully complied 
with.  
 
Concerning the issue of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a right leg disorder, to include the right 
knee, the Board finds that additional development is 
warranted with respect to the adequacy of notice the Veteran 
received concerning the provisions of the regulations 
concerning reopening. 

The Board notes that a November 2008 letter from the AMC 
complied with some aspects of Kent v. Nicholson, 20 Vet. App. 
1 (2006) and the previous remand.  However, the letter 
indicated the current standard concerning claims for new and 
material evidence rather than the previous standard as 
ordered by the November 2008 remand.  It is noted that the 
claim as to this issue started in April 2001, prior to the 
change in regulations defining new and material evidence. the  
Thus, the claim must be remanded again for appropriate 
notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Promulgate a new letter to the 
appellant with provisions of the prior 
regulation for reopening a claim on the 
basis of new and material evidence.  
Specifically, the letter should reflect 
the old version of 38 C.F.R. § 3.156 that 
new and material evidence is evidence not 
previously submitted which bears directly 
and substantially upon the specific matter 
under consideration, is not cumulative or 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

2.  Thereafter, review the Veteran's claim 
as to whether new and material evidence 
has been received to reopen a claim for 
service connection for right leg 
disability on the correct legal basis.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


